United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1865
Issued: December 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On September 19, 2016 appellant filed a timely appeal from a July 29, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish cervical, lumbar, and
right shoulder conditions causally related to factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after the July 29, 2016 decision was
issued. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, the Board lacks jurisdiction to review this additional evidence for the first time on appeal. 20
C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 28, 2016 appellant, a 48-year-old mail handler, filed an occupational disease
claim (Form CA-2), alleging that he developed “a spontaneous worsening of condition affecting
neck, back, both shoulders, arms, knees, and right wrist.” He indicated that he first became
aware of the condition on April 6, 2015, and related it to his federal employment on
May 8, 2015. Appellant stopped work on May 7, 2015.
In a February 28, 2016 narrative statement, appellant indicated that he had an open
occupational disease claim for a right shoulder condition under OWCP File No. xxxxxx648.3 He
further indicated that he originally submitted a notice of recurrence (Form CA-2a) in May 2015,
but when he submitted the form to his manager he was told that it was not appropriate for the
situation and was advised to fill out an occupational disease claim (Form CA-2) instead.
Appellant submitted an April 8, 2015 report from his chiropractor and diagnostic reports
dated March 10, 2011 through January 4, 2016, including an April 5, 2011 magnetic resonance
imaging (MRI) scan revealing a ganglion cyst on his right wrist.
In reports dated February 14 through April 14, 2011, Dr. Ludwig Licciardi, a Boardcertified orthopedic surgeon, diagnosed right wrist ganglion cyst, right shoulder labral tear and
anterior impingement, traumatically-induced chondromalacia of the left knee, and right knee
suspicious for torn medial meniscus. He opined that appellant’s conditions were causally related
to pushing carts weighing up to 200 pounds onto a ramp and into the back of a truck in the
course of his federal employment.
On January 4, 2016 Dr. Placido Menezes, an orthopedic surgeon, diagnosed traumatic
(cervical) degenerative discs with radiculopathy and traumatic degenerative changes of the right
acromioclavicular (AC) joint with adhesive capsulitis. He opined that appellant’s conditions
were the direct result of a work injury dated May 7, 2015. Dr. Menezes asserted that appellant
had been under his care since May 8, 2015 after he sustained an injury to his cervical spine and
right shoulder at work due to repetitive lifting and moving mail trays weighing up to 70 pounds
each.
In an April 6, 2016 letter, OWCP advised appellant of the deficiencies of his claim and
afforded him 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted reports dated January 7 through April 14, 2016 from
Dr. William J. Lackey, a Board-certified orthopedic surgeon, who diagnosed multi-level disc
bulge protrusions with some resultant bilateral neural foraminal and central stenosis at C4-7,
degenerative disc disease with resultant moderate central and bilateral neural foraminal central
stenosis at L4-5, and right shoulder adhesive capsulitis. Dr. Lackey opined that appellant had
increasing symptomology and pain within his right shoulder and cervical spine and had been
suffering from lumbar symptomology exacerbated by repetitive and overhead activities,
particularly those noted within the right shoulder. He found that appellant continued to suffer
3

The claim was accepted for aggravation of right shoulder tendinitis, which arose on or about
December 10, 2010.

2

from cervical neck pain with restricted range of motion, muscle spasms, and radicular pains into
the bilateral upper extremities, right shoulder pain with restricted range of motion, low back pain
with muscle spasms, restricted range of motion, and radicular symptoms into the bilateral lower
extremities. Dr. Lackey asserted that these symptoms had been “present for approximately five
to seven years but ha[d] been increasing in intensity and frequency of recently even up until
April.” He opined that appellant was totally disabled for work. In a February 4, 2016 report,
Dr. Lackey asserted that appellant first began to develop increasing intensification of his
symptomatology after “spontaneously worsening of his condition on April 7, 2015.” In an
April 4, 2016 report, he advised that appellant was totally disabled. In an April 14, 2016 followup report, Dr. Lackey noted that appellant presented status post a spontaneous worsening of his
condition on April 7, 2015. Physical examination revealed right shoulder labral tears with
anterior impingement and rotator cuff calcific tendinitis with impingement. Dr. Lackey stated
that these were a direct result of appellant’s work-related activities, including repetitive heavy
lifting, handling heavy buckets, trays, parcels of mail, and equipment below the knee and above
shoulder level, as well as overhead reaching.
In a May 4, 2016 report, Dr. Alexandros Zouzias, appellant’s neurosurgeon, diagnosed
cervical spondylosis and severe radiculopathy. He asserted that appellant had complained of
cervical and lower back pain with radiation to his upper and lower extremities for a period of
years and since May 2015 the pain had become completely intolerable and impacted his ability
to function.
By decision dated June 10, 2016, OWCP accepted appellant’s claim for right wrist
ganglion cyst.
In a July 14, 2016 report, Dr. Lackey reiterated his opinion that appellant presented with
a spontaneously worsening of his condition on April 7, 2015 and continued to suffer from
persistent symptomatology.
By decision dated July 29, 2016, OWCP found that the medical evidence of record was
insufficient to establish a causal relationship between appellant’s right shoulder, neck, and back
conditions and factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claim; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical question, which generally requires rationalized medical
opinion evidence to resolve the issue.7 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factors must be
based on a complete factual and medical background.8 Additionally, the physician’s opinion
must be expressed in terms of a reasonable degree of medical certainty, and must be supported
by medical rationale, explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factors.9
ANALYSIS
OWCP accepted appellant’s occupational disease claim for right wrist ganglion cyst.
However, it declined to expand the claim to include additional diagnosed conditions affecting his
right shoulder, and cervical and lumbar spine. The Board finds that appellant has not met his
burden of proof to establish that the additional diagnosed conditions were causally related to the
accepted employment exposure. Appellant identified the factors of employment that he believed
caused his conditions, including repetitive lifting, pushing, and overhead activities at work,
which OWCP accepted as factual. However, he must also submit rationalized medical evidence
which explains how his medical conditions were caused or aggravated by the implicated
employment factors.10
Dr. Zouzias diagnosed cervical spondylosis and severe radiculopathy and asserted that
appellant had complained of cervical and lower back pain with radiation to his upper and lower
extremities for a period of years and since May 2015. Nevertheless, the Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.11 Consequently, Dr. Zouzias’
report is insufficient to satisfy appellant’s burden of proof with respect to causal relationship.
In his reports, Dr. Licciardi diagnosed right shoulder labral tear and anterior
impingement, traumatically-induced chondromalacia of the left knee, and right knee suspicious
for torn medial meniscus. He opined that appellant’s conditions were causally related to pushing
6

See. D.R., Docket No. 09-1723 (issued May 20, 2010).

7

See Robert G. Morris, 48 ECAB 238 (1996).

8

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

Id.

10

See A.C., Docket No. 08-1453 (issued November 18, 2008).

11

See S.E., Docket No. 08-2214 (issued May 6, 2009).

4

carts weighing up to 200 pounds onto a ramp and into the back of a truck in the course of his
federal employment. Dr. Licciardi noted that appellant’s conditions occurred while he was at
work, but such generalized statements do not establish causal relationship because they merely
repeat appellant’s allegations and are unsupported by adequate medical rationale explaining how
his physical activity at work actually caused or aggravated the diagnosed conditions.12 Thus, the
Board finds that Dr. Licciardi’s reports are insufficient to establish appellant’s claim.
On January 4, 2016 Dr. Menezes diagnosed traumatic (cervical) degenerative discs with
radiculopathy and traumatic degenerative changes of the right AC joint with adhesive capsulitis.
He opined that appellant’s conditions were the direct result of a work injury dated May 7, 2015
when he sustained an injury to his cervical spine and right shoulder at work due to repetitive
lifting and moving mail trays weighing up to 70 pounds each. As noted above, although
Dr. Menezes noted that appellant’s conditions occurred while he was at work, such generalized
statements do not establish causal relationship because they merely repeat appellant’s allegations
and are unsupported by adequate medical rationale explaining how his physical activity at work
actually caused or aggravated the diagnosed conditions.13 Thus, the Board finds that
Dr. Menezes’ reports are insufficient to establish causal relationship.
Dr. Lackey diagnosed multi-level disc bulge protrusions with some resultant bilateral
neural foraminal and central stenosis at C4-7, degenerative disc disease with resultant moderate
central and bilateral neural foraminal central stenosis at L4-5, and right shoulder adhesive
capsulitis. He opined that appellant had increasing symptomology and pain within his right
shoulder and cervical spine and had been suffering from lumbar symptomology exacerbated by
repetitive and overhead activities, particularly those noted within the right shoulder. Dr. Lackey
asserted that appellant first began to develop increasing intensification of his symptomatology
after a spontaneous worsening of his condition on April 7, 2015, and continued to suffer from
persistent symptomatology. He indicated that appellant’s symptoms had been “present for
approximately five to seven years but [had] been increasing in intensity and frequency of
recently even up until April” and opined that appellant was totally disabled for work. Dr. Lackey
noted that appellant’s cervical, lumbar, and right shoulder conditions were aggravated while at
work, but such generalized statements do not establish causal relationship because they merely
repeat appellant’s allegations and are unsupported by adequate medical rationale explaining how
his physical activity at work actually caused or aggravated the diagnosed condition.14
Dr. Lackey failed to provide sufficient medical rationale explaining how appellant’s
conditions were caused or aggravated by repetitive lifting, pushing, and overhead activities at
work. His opinion was based, in part, on temporal correlation. However, the Board has held that
neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.15 Dr. Lackey did not otherwise
12

See K.W., Docket No. 10-98 (issued September 10, 2010).

13

Id.

14

Id.

15

E.J., Docket No. 09-1481 (issued February 19, 2010).

5

sufficiently explain the reasons why diagnostic testing and examination findings led him to
conclude that appellant’s employment factors caused or contributed to the diagnosed condition.
Thus, the Board finds that the reports from Dr. Lackey are insufficient to establish that appellant
sustained an employment-related injury.
Appellant has not submitted any rationalized medical evidence to support that his
diagnosed cervical, lumbar, and right shoulder conditions are causally related to his accepted
employment exposure, and as such, he has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.16
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish cervical,
lumbar, and right shoulder conditions causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.17
Issued: December 22, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

16

The Board notes that appellant has the option to file a recurrence claim (Form CA-2a) under OWCP File
No. xxxxxx648.
17

Colleen Duffy Kiko, Judge, participated in the preparation of this decision, but was no longer a member of the
Board effective December 11, 2017.

6

